FILED
                            NOT FOR PUBLICATION                             FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50147

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00609-GAF

  v.
                                                 MEMORANDUM *
ROBERTA CABANAZ STALEY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Roberta Cabanaz Staley appeals from her guilty-plea conviction for health

care fraud, in violation of 18 U.S.C. § 1347, for which she was sentenced to three

years of probation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Staley’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




                                           2                                    11-50147